             Case 5:19-cv-01469-OLG Document 28 Filed 01/12/21 Page 1 of 2                FILED
                                                                                     January 12, 2021
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                   WESTERN DISTRICT OF TEXAS

                 IN THE UNITED STATES DISTRICT COURT                                         JU
                                                            BY: ________________________________
                  FOR THE WESTERN DISTRICT OF TEXAS                                 DEPUTY
                         SAN ANTONIO DIVISION
STEPHANIE RISTOW,                 §
     Plaintiff,                   §
                                  §
v.                                §
                                  §
TEXAS LAUREL RIDGE HOSPITAL L.P. §              Civil Action No. 5:19-CV-1469
UHS OF DELAWARE, INC. DBA         §
UNIVERSAL HEALTH SERVICES OF      §
DELAWARE, INC., AND RODNEY        §
NORMAN,                           §
     Defendant.                   §


                 ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                        SCHEDULING ORDER DEADLINES

       Pending before the Court is Plaintiff’s Unopposed Motion to Extend Scheduling Order

Deadlines [dkt. #27]. After considering the Motion, the Court finds that the Motion should be

GRANTED.

Accordingly, the following deadlines shall govern the remainder of this case:

        6.       The parties shall complete all discovery on or before Friday, February 26, 2021.

                 Counsel may by agreement continue discovery beyond the deadline, but there will

                 be no intervention by the Court except in extraordinary circumstances, and no

                 trial setting will be vacated because of information obtained in post-deadline

                 discovery.

        7.       All dispositive motions shall be filed no later than Friday, March 26, 2021.

                 Dispositive motions as defined in Local Rule CV-7(h) and responses to

                 dispositive motions shall be limited to 20 pages in length.

        8.       The parties shall mediate this case on or before Friday, March 26, 2021, unless

                 the parties seek an order from the Court excusing them from mediation.

        9.       This         case     is      set      for       pretrial      conference       on

                 Wednesday, July 21, 2021 at 10:00 a.m.. The parties should consult
  Case 5:19-cv-01469-OLG Document 28 Filed 01/12/21 Page 2 of 2




      Local Rule CV-16(e) regarding matters to be filed in advance of a pretrial

      conference and/or trial.

10.   This case is set for jury selection and trial on Monday, July 26, 2021 at

      9:30 a.m.


IT IS SO ORDERED.

             12th DAY OF ______________,
SIGNED THIS _____         January        2021.



                            ___________________________
                            ORLANDO L. GARCIA
                            CHIEF UNITED STATES DISTRICT JUDGE
